IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-51060
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FEDERICO JOSE MALDONADO-ALEMAN,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. MO-00-CR-159-ALL
                        --------------------
                          December 23, 2002
Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

     Federico Jose Maldonado-Aleman (Maldonado) appeals his

conviction of illegal reentry into the United States after having

been convicted of an aggravated felony and deported.   We AFFIRM.

     Maldonado contends that his conviction should be reversed

because he is entitled to assert the invalidity of his July 2000

deportation order on authority of INS v. St. Cyr, 533 U.S. 289

(2001).   Maldonado may not challenge the validity of that order,

however, because he has not shown (1) that he exhausted his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-51060
                               -2-

administrative remedies relative to the order; (2) that he was

denied the opportunity for judicial review of the order; and (3)

that the entry of the order was fundamentally unfair.   8 U.S.C.

§ 1326(d); see United States v. Benitez-Villafuerte, 186 F.3d
651, 658 n.8 (5th Cir. 1999).

     AFFIRMED.